Title: Robert M. Patterson to James Madison, 3 October 1831
From: Patterson, Robert M.
To: Madison, James


                        
                            
                                Gentlemen,
                            
                            
                                
                                    University of Virginia.
                                
                                Oct. 3d, 1831.
                            
                        
                        A large number, (between 70 & 80,) of the Students of the University have lately formed a Corps "for
                            the acquirement of practical knowledge and skill in military tactics," and the Faculty have appointed the Proctor, Mr.
                            Jno. A. Carr, their Military Instructor, the Students having previously appointed him their Senior Commanding Officer.
                        The Faculty have also authorised me to take the necessary steps for procuring from the Executive of the
                            State, under the law of March 8, 1827, a sufficient number of muskets for the Corps.
                        Before this application is made, it is judged proper that the approbation of the Executive Committee to the
                            measure, and particularly to the appointment of the Proctor as Military Instructor, should be asked.
                        I will take the liberty of mentioning that I deem this relation between the Corps and the Proctor, (which has
                            his full consent,) very desirable. It will accustom the Students to an obedience to his commands, and will give him a
                            control over them that may prove very important in promoting the general discipline of the institution. With great
                            respect, Your very faithful Servant,
                        
                            
                                R. M. Patterson,Chairman &c.
                            
                        
                    A Copy of this letter is sent to each member of the Executive Committee.
                        The present number of matriculates is 130.
                        